NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                          MAY 23 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

AMADO ALEXANDER ELIAS, a.k.a.                    No. 12-72236
Hector Rodriguez,
                                                 Agency No. A094-202-103
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Amado Alexander Elias, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for relief under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for substantial evidence the agency’s factual findings,

applying the standards governing adverse credibility determinations created by the

REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010). We deny

the petition for review.

         Substantial evidence supports the agency’s adverse credibility finding based

on the omission from Elias’s asylum application and affidavit of two incidents in

which gang members beat and physically injured him. See Zamanov v. Holder,

649 F.3d 969, 973 (9th Cir. 2011) (“Material alterations in the applicant’s account

of persecution are sufficient to support an adverse credibility finding.”). The

agency reasonably rejected Elias’s explanations for the omissions. See Rizk v.

Holder, 629 F.3d 1083, 1091 (9th Cir. 2011). Further, the record does not

otherwise compel the conclusion that it is more likely than not Elias will be

tortured if returned to El Salvador. See Farah v. Ashcroft, 348 F.3d 1153, 1156-57

(9th Cir. 2003). Finally, we reject Elias’s contentions that the agency failed to

consider Elias’s risk of torture in the aggregate and that the agency misapplied

Cole v. Holder, 659 F.3d 762 (9th Cir. 2011). Accordingly, Elias’s CAT claim

fails.

         PETITION FOR REVIEW DENIED.




                                            2                                     12-72236